Pratt, J.
The evidence before the referee is not printed, and we must assume that it supports the findings of fact upon which judgment was rendered.
We have, therefore, only to consider whether those findings sustain the conclusion of law, and whether the exceptions to evidence excluded are well taken.
The findings of fact are to the effect that plaintiff entered upon the manufrcture of the goods ordered, and so continued until long after the breach of the contract by defendant in refusing to give his notes for the goods received.
Upon that breach by defendant, plaintiff had a right to decline to proceed further in his deliveries. The referee correctly held that upon such breach of contract the plaintiff was no longer under obligation to proceed in the manufacture, and could recover for the goods supplied up to that time.
The conclusion of law, made upon the facts, is well founded. None of the exceptions to the rulings upon evidence have any merit.
The effort was to show what damages defendant had sustained by plaintiff’s refusal to complete the contract as made. But the referee having found that plaintiff was justified in refusing to proceed further, the amount of damages, sustained by defendant becomes immaterial.
Judgment affirmed, with costs.
Dykman, J, concurs.